 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 256McLaren Health Care Corporation 
and Michigan 
Council 25, American Fed
eration of State, County and Municipal Employees, AFLŒCIO 
and 
Carol Merritt.  
Cases 7ŒCAŒ42127 and 7Œ
CBŒ12104(1) 
February 6, 2001 
DECISION AND ORDER 
BY CHAIRMAN TRUESDALE AND MEMBERS 
HURTGEN AND WALSH 
Pursuant to charges and amended charges filed on June 
11 and July 19, 1999, the General Counsel of the Na-
tional Labor Relations Board issued an order consolidat-
ing cases, consolidated complaint, and notice of hearing 
on July 21, 1999. The Respondents filed answers in 

which they admitted all material factual allegations in the 
complaint.  
On September 14, 1999, the General Counsel filed a 
Motion to Transfer Case to and Continue Proceedings 
Before the Board and a Motion for Summary Judgment 
on the Pleadings and brief in support, with attachments. 
On September 22, 1999, the Board issued an order trans-

ferring the proceeding to the 
Board and a Notice to Show 
Cause why the motion should not be granted. The Re-

spondents filed responses and supporting briefs. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Summary Judgment 
As noted above, the Respo
ndents, in their answers, 
have admitted all material factual allegations in the com-

plaint. Neither Respondent has asserted, in its response to 
the Motion for Summary Judgment, that there are any 
disputed material issues of
 fact. Accordingly, we find 
that all material factual allegations of the complaint are 

true. We therefore grant th
e General Counsel™s Motion 
for Summary Judgment.
1 On the entire record, the 
Board makes the following 
FINDINGS OF FACT 
I. JURISDICTION 
Respondent McLaren Health Care Corporation 
(McLaren), operates an acut
e care hospital located in 
Flint, Michigan. During the 12-month period ending May 
31, 1999, McLaren derived gross revenues in excess of 
$500,000 in conducting the operations described above 
and purchased products, goods, and materials valued in 
excess of $50,000 and caused such goods to be shipped 
directly from points located 
outside the State of Michi-
gan to its Flint, Michigan facility. McLaren has admitted, 
and we find, that it is an employer engaged in commerce 
                                                          
                                                           
1 Black Bear Mining
, Inc
., 325 NLRB 960 (1998). 
within the meaning of Section 2(2), (6), and (7) of the 

Act. Respondent Michigan Council 25, American Federa-
tion of State, County, and Municipal Employees, AFLŒ
CIO (Union) is a labor organization within the meaning 
of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Facts 
On about April 9, 1999,
2 McLaren granted recognition 
to and began bargaining with
 the Union as the exclusive 
collective-bargaining representative of the following unit 

of employees: 
All full-time and regular part-time technical employ-

ees, including anesthesia technicians, cardiora-
diologic technologists, cardiovascular technologists, 
certified occupational therapy assistants, clinical di-
alysis technicians, clinical nurse associates, CT 
technologists, diagnostic medical sonographers, 
emergency room technicians, histology technicians, 
medical laboratory technicians, operating room 
technicians, licensed practi
cal nurses, physical ther-apy assistants, radiologic technologists, radiation 
therapy technologists, special procedures technolo-
gists, therapists technici
ans, and nuclear medicine 
technologists employed by McLaren at its Flint, 
Michigan hospital; but excluding all physicians, reg-
istered nurses, skilled maintenance employees, of-
fice clerical employees, al
l other non-professional 
employees represented by the Union, and guards and 

supervisors as defined in the Act. 
On about April 9, the Union accepted recognition from 
and began bargaining with McLaren as the exclusive 
collective-bargaining representative of the unit described 
above.  The Respondents engaged in the conduct described 
above even though a valid petition was filed in Case 7Œ

RCŒ21532 on or about March 24, by the International 
Union, United Automobile, Aerospace, and Agricultural 
Implement Workers of Am
erica (UAW), AFLŒCIO, 
seeking an election in the unit described above.
3 On April 23, the Regional Director for Region 7 issued a 
direction of election for the unit described above, on the 
basis of the UAW™s petition. The Regional Director re-
jected McLaren™s argument th
at its April 9 recognition of 
the Union constituted an effective recognition bar with 
respect to the UAW™s petition. 
 2 All dates hereafter are in 1999. 
3 We take administrative notice of
 the proceedings in Case 7ŒRCŒ
21532, including the Regional Director™s determination that the UAW is a 
labor organization. 
 MCLAREN HEALTH CARE CORP. 257The exhibits attached to the General Counsel™s motion 
disclose that, on April 9, Federal Mediation and Concilia-
tion Service Commissioner Donald F. Power compared 
signed authorization cards submitted by the Union with a 
roster of employees submitted by McLaren, and on April 
12, Power certified that the Union possessed majority 
status in the technical unit at
 McLaren™s Flint, Michigan 
facility. The exhibits further disclose that, pursuant to 
article XXI of the AFLŒCIO constitution, proceedings were instituted by the Union which resulted in a decision 
by Impartial Umpire Kenneth Young awarding the Union 
the exclusive right to organize McLaren™s Flint technical 
employees for a period of 1 year.
4 On May 17, as a con-
sequence of the article XXI ruling in the Union™s favor, 

the UAW withdrew its election petition. On May 18, the 
Regional Director appr
oved the withdrawal. B. Positions of the Parties  
The General Counsel asserts that McLaren violated 
Section 8(a)(2) and (1) of the Act, and the Union violated 
Section 8(b)(1)(A), by granting, and accepting recogni-
tion, respectively, in the face of the pending, valid rival 
petition filed by the UAW. In support of this contention, 
the General Counsel cites 
Bruckner Nursing Home,
5 which prohibits employer recognition of a union com-
manding otherwise-valid majority support where a valid 
petition has been filed with the Board by a rival union. 
According to the General Counsel, it is immaterial that, 

prior to the date on which the UAW petition was filed, 
the parties allegedly entered into a ﬁpre-recognition 
agreement,ﬂ under which McLaren agreed to recognize 
the Union based on a card 
check, because the Union™s 
majority status was not established until after the UAW 
petition was filed. The General Counsel additionally as-
serts that the UAW™s decision to withdraw its petition on 
May 17 does not constitute a defense under 
Bruckner,
 citing 
NLRB v. Katz™s Delicatessen,
6 where the court and 
the Board rejected a similar contention. 
McLaren asserts that it lawfully recognized the Union 
based on the ﬁpre-recognition agreementﬂ described 
above, and characterizes the actual verification of the 
union™s majority status, on Apr
il 9, as a ﬁministerialﬂ act. 
McLaren also asserts that the voluntary withdrawal on 
May 17 of the UAW™s petition cured any defect in the 
voluntary recognition which had been previously ex-

tended, and notes that the Regional Director approved 
the voluntary withdrawal.  
The Union similarly asserts that it was voluntarily rec-
ognized by McLaren prior to the filing of the UAW™s 
                                                          
                                                           
4 A letter setting forth the basis of that decision was issued on June 23. 
5 262 NLRB 955 (1982). 
6 80 F.3d 755, 768 (2nd Cir. 1996). 
petition, by virtue of the agreement discussed above, 
which it terms a ﬁvoluntary recognition agreement,ﬂ and 
that 
Bruckner
 is therefore inapplicable. In addition, the 
Union asserts that the Board 
should, in any event, defer 
to the article XXI ruling in its favor, pursuant to which 

the UAW subsequently withdrew its petition.  
C. Discussion 
It is well-settled that ﬁsecret elections are generally the 
most satisfactoryŠindeed the preferredŠmethod of as-
certaining whether a union has majority support.ﬂ
7 Nev-ertheless, a Board-conducte
d election is not the only 
route by which a union may acquire the status of a bar-

gaining representative; an employer may lawfully recog-
nize a union based upon a showing of majority status by 
other meansŠincluding authorization cards.
8 However, 
an employer who recognizes 
and bargains with a minor-
ity union, as the exclusive ba
rgaining representative of a 
unit of its employees pursuant to Section 9(a), violates 

Section 8(a)(2) and (1), and the employer™s knowledge or 
ignorance of the union™s minority status is irrelevant to 
the question whether the recognition constitutes an unfair 

labor practice.9 Likewise, a union which accepts recogni-
tion as the exclusive bargaining representative of a unit 

of employees pursuant to Section 9(a), and bargains on 
behalf of those employees, without majority status, vio-
lates Section 8(b)(1)(A).
10  In effectuating these fundame
ntal policies of the Act, 
the Board held in 
Bruckner that an employer, faced with 
organizing campaigns by two or more rival unions, may 
lawfully recognize 
a labor organization which represents an uncoerced, 
unassisted majority, before a valid petition for an 
election has been filed w
ith the Board. [footnote 
omitted] However, once notified of a valid petition, 

an employer must refrain from recognizing any of 
the rival unions.
11 As the Board explained in 
Bruckner,
 once a rival union 
has filed a valid petition, i.e. one supported by at least a 

30 percent showing of interest, there is a substantial 
question concerning representation which must be re-
solved by a Board-conducted election. The representation 

issue may not lawfully be forestalled by an employer™s 
 7 NLRB v. Gissel Packing Co.,
 395 U.S. 575, 602 (1969). 
8 Id. see also 
Linden Lumber v. NLRB,
 419 U.S. 301 (1974) (in the ab-
sence of employer unfair labor practices which impair the election proc-
ess, an employer may lawfully insi
st on a Board-conducted election be-
fore extending recognition). 
9 Ladies™ Garment Workers (Bernhard-Altmann Texas Corp.)
 v. NLRB, 
366 U.S. 731, 737Œ739 (1961). 
10 Id.; see also 
Haddon House Food Products, 
269 NLRB 338 (1984), 
enfd. 764 F.2d 182 (3rd Cir. 1985), cert. denied 475 U.S. 1011 (1986).  
11 Bruckner
, supra, 262 NLRB at 957. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 258voluntary recognition of one of the rival unions, under 
these circumstances, even if
 that union has presented 
evidence of majority status.
12 Applying these principles to the facts of this case, it is 
evident that the Respondents™
 admitted actions in extend-
ing, and accepting, recognition were unlawful under 
Bruckner
. Thus, the Respondents admit that McLaren 
granted recognition to the Union, the Union accepted 
recognition, and the parties began bargaining, on or 
about April 9. The Respondents further admit that, at the 

time they engaged in the conduct described above, there 
was a valid petition on file and pending which sought an 
election in the same unit in which recognition was 
granted, and accepted. For the reasons set forth in 
Bruck-
ner, the granting and acceptance of recognition under 
these circumstances violated Section 8(a)(1) and (2) and 
8(b)(1)(A).
13  The Respondents claim that 
Bruckner 
is inapplicable 
because they entered into the alleged ﬁpre-recognition 
agreementﬂ prior to the date the UAW™s petition was 
filed.
14 We reject this claim. While the parties may have 
agreed, prior to the UAW™s March 24 petition, that 
McLaren would recognize the 
Union, at some future 
date, upon a showing of majority status based on authori-
zation cards, a card check agreement of this character is 
not equivalent to recognition itself.
15 To the contrary, 
ﬁvoluntary recognition has been found to have occurred 
when an employer agrees to recognize a union through a 
card check or some other procedure 
and subsequently 
confirms the union™s majority status through that proce-
dure.
ﬂ16 The Board and the courts have refused to find 
that a binding recognition agreement exists unless both 

of these requirements are satisfied.
17  Accordingly, we 
                                                          
                                                                                             
12 Id. The Board™s 
Bruckner 
rule has been consiste
ntly approved by re-
viewing courts. See 
NLRB v. Katz™s Delicatessen,
 80 F.3d 755, 768 (2nd 
Cir. 1996); 
Human Development Assn. v. NLRB,
 937 F.2d 657, 666Œ669 
(D.C. Cir. 1991), cert. denied 503 U.S. 950 (1992); 
Haddon House Food 
Products v. NLRB,
 supra, 764 F.2d at 186Œ187. 
13 See also 
Haddon House Food Products, 
supra. 
14 We note that any claim by the Respondents that recognition took 
place prior to March 24, would be inc
onsistent with their admissions, in 
their answers to the complaint, that recognition occurred on about April 9. 
15 For the purpose of this decision only, we assume, arguendo, that the 
Respondents™ assertions concerning the existence and substance of this 
agreement are accurate. 
16 Georgetown Hotel v. NLRB,
 835 F.2d 1467, 1470Œ1471 (D.C. Cir. 
1987) (emphasis added), denying enf. to 281 NLRB 357 (1986). In deny-

ing enforcement of the Board™s decision 
in this case, the court agreed with 
the Board concerning the appropriate legal standard to apply and dis-
agreed only with the factual findings 
made by the Board in support of its 
conclusion that the employer in that 
case had recognized the union based 
on a card check. 
17 Id. (no unlawful withdrawal from recognition agreement where evi-
dence failed to show that employer 
ever counted cards submitted as proof 
of majority status); see also 
United Buckingham Freight Lines, 
168 
NLRB 684 (1967) (same). Cf. 
NLRB v. Creative Food Design,
 852 F.2d 
reject the Respondents™ char
acterization of McLaren™s 
verification of the Union™s majority status as a ﬁministe-
rial act,ﬂ and we also reject
 their contention that the al-
leged recognition or card check agreement nullified their 
obligation to refrain from entering into a collective-
bargaining relationship while the UAW™s petition was on 
file.  We also reject the Responde
nts™ assertion that their 
unlawful conduct was retroactively made lawful when 

the UAW withdrew its petition following the issuance of 
an article XXI ruling in the Union™s favor. When notified 
that an article XXI proceeding has been instituted, it is 
the Board™s policy to suspend processing of the represen-
tation case in question for a period not to exceed 40 days 
or until the article XXI proceeding is concluded, which-
ever comes sooner. In the ev
ent that a union wishes to 
withdraw an election petition on the basis of the outcome 

of an article XXI proceeding
, the Board will, of course, 
process the request to withdraw according to its estab-
lished procedures. However, it is well-settled that the 
Board™s authority and jurisdiction over questions of rep-
resentation is exclusive; accordingly, the Board will not 
defer to a private dispute resolution mechanism, includ-
ing proceedings under the AFLŒCIO constitution, in de-
ciding representation cases. 
18 The Respondents™ related contention that the UAW™s 
post-recognition withdrawal of its petition somehow un-
did the coercive impact of
 the Respondents™ unlawful 
conduct is equally without merit. Where, as here, an em-

ployer has unlawfully recogn
ized a union as majority 
representative of its employees, ﬁthe union so favored is 
given ‚a marked advantage over any other in securing the 
adherence of employees.™ﬂ
19 Because the continued rec-
 1295, 1298 (D.C. Cir. 1988) (holding that employer was bound by recog-
nition agreement where it agreed to a card check ﬁand further acknowl-
edged that the cards represented a majority. 
At that moment, the bargain 
was sealed and the company committed.
ﬂ) (emphasis added). 
In 
NLRB v. Lyon & Ryan Ford
, 647 F.2d 745, 751 (7th Cir. 1981), 
cert. denied 454 U.S. 894 (1981), cited 
by the Union, the court stated that 
[t]he essence of voluntary recognition is the ﬁcommitment of the 
employer to bargain upon some showing of majority (status). Once 
that commitment (is) made, (the employer cannot) unilaterally 
withdraw its recognition and to do so (is) a violation of the Act.ﬂ 

[citations omitted] 
In finding that the employer in that
 case had voluntarily extended recogni-
tion, however, the court expressly relied on the fact that the employer had 
checked the union™s authorization card
s and verified its majority status. 
Id. at 751. In these circumstances, we do not read the court™s opinion to 

hold that voluntary recognition has b
een established whenever an em-
ployer enters into a card check agreement. 
18 See, e.g., 
Anheuser-Busch, Inc., 
246 NLRB 29, 30 (1979); 
Weather 
Vane Outwear Corp.,
 233 NLRB 414, 415 (1977); 
Great Lakes Indus-
tries, 
124 NLRB 353, 354 (1959).  
19 Ladies™ Garment Workers™ v. NLRB,
 supra, 366 U.S. at 738 (quoting 
NLRB v. Pennsylvania Greyhound Lines, 
303 U.S. 261, 267 (1938)).
  MCLAREN HEALTH CARE CORP. 259ognition of a union under such
 circumstances ﬁwould in 
itself be a continuing obstacle to the exercise of the em-
ployees™ right of self-organization and to bargain collec-
tively through representatives of their own choosing,ﬂ
20 the Board™s usual remedy for violations of this character 
is to require the employer 
to withdraw recognition from 
the unlawfully recognized union.
21 Consistent with these principles, in 
Katz™s Deli,
22 the 
Board held that the employer had unlawfully extended 
and the union had unlawfully accepted recognition at a 
time when a valid rival petition was pending, citing 
Bruckner
. The Board specifically rejected the respon-
dents™ claim that the pr
inciples announced in 
Bruckner were not applicable because 
the rival union withdrew its 
petition a few days after the unlawful recognition.
23 In 
enforcing the Board™s deci
sion, the Second Circuit 
agreed that the 
Bruckner 
ﬁ‚petition pending™ ruleﬂ estab-
lishes 
a ﬁclearly defined rule of conductﬂ designed to give 

a ﬁpreference for a Board-conducted election in the 
face of competing claims.ﬂ This clearly defined rule 
is not altered merely because the parties contem-
plated withdrawing the el
ection petition or because 
they ultimately did so after signing the recognition 
agreement.
24  These principles apply with equal force to the similar 

facts of this case, and estab
lish that the unlawful charac-
ter of the Respondents™ actions
 was not affected by the 
withdrawal of the UAW™s petition on May 17. 
CONCLUSIONS OF LAW 
1.  McLaren Health Care Corporation is an employer 
engaged in commerce within
 the meaning of Section 
2(2), (6), and (7) of the Act. 
2.  Michigan Council 25, American Federation of 
State, County, and Municipa
l Employees, AFLŒCIO, and 
International Union, Unite
d Automobile, Aerospace and 
Agricultural Implement Workers of America (UAW), 

AFLŒCIO are, and at all times material herein have been, 

labor organizations within the meaning of Section 2(5) of 
the Act. 
3.  By recognizing the Respondent Union as the exclu-
sive bargaining representative of its Flint, Michigan 

technical employees, the Respondent Employer has en-
                                                          
 20 NLRB v. Pennsylvani
a Greyhound Lines,
 supra,
 303 U.S. at 270.
 21 See, e.g., 
NLRB v. Katz™s Delicatessen,
 supra; Haddon House Food 
Products, Inc. v. NLRB,
 supra. 22 316 NLRB 318 (1995), enfd. 
NLRB v. Katz™s Delicatessen,
 supra. 
23 Id. at 330Œ331. 
24 NLRB v. Katz™s Delicatessen,
 supra, 80 F.3d at 769, quoting 
Katz™s 
Deli,
 supra, 316 NLRB at 330Œ331. 
gaged in unfair labor practices within the meaning of 
Section 8(a)(1) and (2) of the Act. 
4.  By obtaining recognition as the exclusive bargain-
ing representative of McLaren™s Flint, Michigan techni-
cal employees, the Respondent Union has engaged in 
unfair labor practices within the meaning of Section 
8(b)(1)(A) of the Act. 
5.  The aforesaid unfair labor practices are unfair labor 
practices affecting commerce 
within the meaning of Sec-
tion 2(6) and (7) of the Act. 
REMEDY 
Having found that the Respondents have engaged in 
and are engaging in certain un
fair labor practices within 
the meaning of Section 8(a)
(1) and (2), and Section 
8(b)(1)(A), we shall order 
them, respectively, to cease 
and desist therefrom and to take certain affirmative ac-
tion designed to effectuate the policies of the Act. 
Specifically, we shall order the Respondent Employer 
to withdraw and withhold al
l recognition from the Re-
spondent Union as the collec
tive-bargaining representa-
tive of Respondent Employer™s Flint, Michigan technical 
employees, unless and until the Respondent Union shall 
have been certified as bargaining representative pursuant 
to a Board-conducted election among such employees of 

the Respondent Employer in a unit appropriate for col-
lective bargaining. Furthermore, we shall order the Re-
spondent Union to withdraw from acting as bargaining 
representative of the aforesaid employees unless and 
until the Respondent Union shall have been certified as 
bargaining representative pursuant to a Board-conducted 

election. The General Counsel additionally seeks an order re-
quiring the Respondents, jointly and severally, to reim-
burse employees for ﬁany initiation fees, dues, or other 
obligations of membership in Respondent Union, plus 
interest, that may result from
 any collective-bargaining 
agreement reached as a result of the unlawful recognition 

and cease giving any effect to any such agreement.ﬂ 

However, the complaint does not allege any violation of 
Section 8(a)(3) or Section 8(b)(2), and there is no evi-
dence suggesting either the 
existence of any collective-
bargaining agreement between the parties, or that any 
payments have been made, or deducted from the wages 
of any employee, pursuant to such an agreement. In these 

circumstances, we find that it would not effectuate the 
policies of the Act to impose the reimbursement remedy 
sought by the General Counsel. 
ORDER The National Labor Relations Board orders that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 260A.  The Respondent, McLaren Health Care Corpora-
tion, Flint, Michigan, its officers, agents, successors, and 
assigns, shall  
1.  Cease and desist from 
(a) Recognizing or bargaining with Michigan Council 
25, American Federation of State, County, and Municipal 
Employees, AFLŒCIO (the Union), as the exclusive col-
lective-bargaining representa
tive of the technical em-
ployees employed at the Respondent Employer™s Flint, 

Michigan facility, unless and until the Union is certified 
as the exclusive collective-ba
rgaining representative of 
said employees pursuant to Section 9(c) of the Act. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action designed to 
effectuate the policies of the Act. 
(a) Withdraw and withhold all recognition from the 
Union as the collective-bargaining representative of Re-
spondent Employer™s Flint, Michigan technical employ-
ees, unless and until the Union has been duly certified by 
the National Labor Relations Board as the exclusive rep-
resentative of such employees. 
(b) Within 14 days after service by the Region, post at 
its Flint, Michigan facility, copies of the attached notice 

marked ﬁAppendix A.ﬂ
25 Copies of the notice, on forms 
provided by the Regional Director for Region 7, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 

all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material. In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or cl
osed any of the facilities in-
volved in these proceedings, the Respondent shall dupli-
cate and mail, at its own expense, a copy of the notice to 

all current employees and fo
rmer employees employed 
by the Respondent at any time since April 9, 1999. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
                                                          
                                                           
25 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice r
eading ﬁPosted By Order Of The Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant To A Judg-
ment Of The United States Court Of
 Appeals Enforcing An Order Of The 
National Labor Relations Board.ﬂ 
B.  The Respondent, Michigan Council 25, American 
Federation of State, County, and Municipal Employees, 
AFLŒCIO, its officers, agents, and representatives, shall 
1. Cease and desist from 
(a) Acting as exclusive bargaining representative of the 
technical employees employed at the Respondent Em-
ployer™s Flint, Michigan facility, for the purposes of col-
lective bargaining, unless and until it shall have been 
certified by the Board as the 
collective-bargaining repre-
sentative of those employees pursuant to Section 9(c) of 
the Act. 
(b) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action designed to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its locations in Flint, Michigan, copies of the attached 
notice marked ﬁAppendix B.ﬂ
26  Copies of the notice, on 
forms provided by the Regional Director for Region 7, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where no
tices to members are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  
(b) Sign and return to the 
Regional Director sufficient 
copies of the aforesaid notice for posting by the Respon-
dent Employer at its Flint, Michigan facility, for 60 con-
secutive days in conspicuous places including all places 
where notices to employees are customarily posted. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX  A 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
 26 See fn. 25, above. 
 MCLAREN HEALTH CARE CORP. 261To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT recognize or bargain with Michigan 
Council 25, American Federa
tion of State, County, and 
Municipal Employees, AFLŒCIO (the Union), as the 
exclusive collective-bargaining representative of the 
technical employees employed
 at our Flint, Michigan 
facility, unless and until that labor organization is certi-

fied by the National Labor Relations Board as the exclu-
sive collective-bargaining 
representative of those em-
ployees. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed them 
by Section 7 of the Act. 
WE WILL withdraw and withhold all recognition from 
the Union as the collective-ba
rgaining representative of 
our Flint, Michigan technical employees, unless and until 
that labor organization has been duly certified by the 
National Labor Relations Board as the exclusive repre-
sentative of those employees. 
MCLAREN HEALTH CA
RE CORPORTATION 
 APPENDIX  B 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT act as the exclusive bargaining repre-
sentative of the technical
 employees employed at 
McLaren Health Care Corporation™s Flint, Michigan 
hospital, for the purposes of collective bargaining, unless 
and until we are certified by the National Labor Rela-

tions Board as the collective-
bargaining representative of 
those employees. 
WE WILL NOT in any like or related manner restrain 
or coerce employees and/or members in the exercise of 
the rights guaranteed them 
by Section 7 of the Act. 
 MICHIGAN COUNCIL 
25, AMERICAN 
FEDER-ATION OF STATE, COUNTY AND 
MUNI-CIPAL EMPLOYEES, AFLŒCIO 
 